Exhibit 10.25

(Stock – US)

News Corporation 2005 Long-Term Incentive Plan

BRIDGE AWARD AGREEMENT

For the FY [·] Performance Cycle

 

Participant:

   «FullName»

Title:

   «Title»

Business Unit:

   «BusinessUnit»

Address:

  

«Address1»

«Address2»

«Address3»

«Address4»

News Corporation, a Delaware corporation, and its subsidiaries (collectively,
“News Corp”), hereby awards a Bridge Award (“Bridge Award”) to be settled in
shares of its Class A Common Stock, par value $0.01 per share (the “NWSA
Shares”), to the individual named above as the Participant. The terms and
conditions of this Award are set forth in this Bridge Award Agreement (the
“Bridge Award Agreement”) and in the News Corporation 2005 Long-Term Incentive
Plan, as amended, (the “News Corp LTIP”).

Bridge Award Personal Participation Schedule

 

Date of Award:

  

[·]

Performance Period:

  

[·]

Business Group:

  

[·]

Vesting Date:

  

[·]

Participant’s User ID #:

  

[·]

Target Bridge Award:

  

Your target payout, [·]% of your eligible salary as of [·]

Actual Bridge Award Earned: Your actual Bridge Award will be calculated at the
end of the performance period. Any Bridge Award earned will be converted to
Bridge Award Units by dividing your actual Bridge Award, expressed in U.S.
dollars, by the average NWSA closing price for the 20 trading days ending on a
date to be determined by the Committee (as herein defined), but which shall be
no later than 10 days after News Corp’s earnings for Fiscal [·] are publicly
released. Bridge Award Units shall fully vest, subject to the terms and
conditions included in this Bridge Award Agreement, on [·]and be settled by the
issuance to you of NWSA Shares.

The terms of the News Corp LTIP are incorporated herein by reference. All
capitalized terms that are not defined in this Bridge Award Agreement have the
meaning set forth in the News Corp LTIP. By accepting this Bridge Award, you
agree to all of the terms and conditions described in this Bridge Award
Agreement and in the News Corp LTIP, a copy of which is attached to this Bridge
Award Agreement. You acknowledge that you have carefully reviewed the News Corp
LTIP and agree that the terms of the News Corp LTIP will control in the case of
any conflict between this Bridge Award Agreement and the News Corp LTIP.

 

NEWS CORPORATION         

Chase Carey

Deputy Chairman, President and Chief Operating Officer

 

ATTACHMENT

   This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

Award of Bridge Awards

News Corp hereby awards you the Bridge Award set forth in the Bridge Award
Personal Participation Schedule included herewith and forming part of this
agreement.

 

  Subject to the terms and conditions set forth below, the Bridge Award
represents the potential to receive, at the end of the applicable performance
period, a number of NWSA Shares represented by the number of Bridge Award Units
awarded to you in accordance with this Bridge Award Agreement.

 

  The NWSA Shares that you receive, if any, will be fully vested and may
immediately be available for sale, subject to News Corp’s Insider Trading and
Confidentiality Policy.

 

Conversion of Bridge Awards

Your Bridge Award, expressed in US dollars, will convert to Bridge Award Units
following the end of the one-year performance period ending [·] (the “Bridge
Award Performance Period”). Each Bridge Award Unit represents the right to
receive one NWSA Share.

 

  The number of Bridge Award Units to be received, if any, will be determined by
dividing your eligible base salary as of [·] by the average closing price of
NWSA Shares on NASDAQ for the twenty-day trading period ending on a date
determined by the Compensation Committee of the News Corp Board of Directors or
its designees (the “Committee”) but which shall be no later than ten (10) days
after News Corp’s earnings for FY [·] are publicly released (rounded down to the
nearest whole Bridge Award Unit). Subject to your continued employment, such
Bridge Award Units will vest on the date set forth in your Bridge Personal
Participation Schedule and be settled by the issuance to you of NWSA Shares.

 

  In all events, the Committee’s determination(s) will be binding.

As soon as is reasonably practicable following the vesting date set forth on the
attached cover sheet, the NWSA Shares payable with respect to the vested Bridge
Award Units will be issued and evidenced in such manner as the Committee in its
discretion shall deem appropriate, including, without limitation, book-entry,
registration or issuance of one or more stock certificates. Upon issuance, your
Bridge Award Units shall be extinguished and such Bridge Award Units will no
longer be considered to be held by you for any purpose.

 

Withholding Taxes

You agree, as a condition of this Bridge Award, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting of your Bridge Award Units or your acquisition of NWSA Shares
relating to this Bridge Award. In the event that News Corp or any Affiliate, as
the case may be, determines that any applicable Federal, state, local or foreign
tax or withholding payment is required relating to this Bridge Award, News Corp,
or any Affiliate, as the case may be, will have the right to: (i) require that
you arrange to make such payments to News Corp or any Affiliate; (ii) withhold
such amounts from other payments due to you from News Corp or any Affiliate; or
(iii) allow for the surrender of the

 

2



--------------------------------------------------------------------------------

 

number of NWSA Shares relating to the Bridge Award Units awarded pursuant to
this Bridge Award Agreement in an amount equal to the withholding or other taxes
due (for this purpose, surrendered NWSA Shares will be valued using the closing
price of the NWSA Shares on the NASDAQ Global Select Market or other principal
stock exchange on which the NWSA Shares are listed on the trading date
immediately prior to the vesting date).

 

Employment with News Corp

Your eligibility to receive a payout of NWSA Shares under this Bridge Award is
subject to the condition that you remain employed by News Corp from the date
hereof through the date on which the Bridge Award Units awarded to you vest and
are settled by the issuance to you of NWSA Shares, subject to the terms of your
Bridge Award Agreement and with the exceptions set forth below.

 

  Subject to the exceptions set forth below, in the event your employment is
terminated for any reason during the Bridge Award Performance Period or after
the Bridge Award Performance Period and before the conversion of your Bridge
Award, you shall forfeit your Bridge Award and neither you, nor your beneficiary
or estate, shall be entitled to receive any payment under your Bridge Award
Agreement.

 

  In the event that your employment during the Bridge Award Performance Period
transfers from one business group, including corporate groups, which
participates in News Corp’s performance stock unit based award program to
another business group that also participates in News Corp’s performance stock
unit based award program, you will remain eligible to receive payment under your
Bridge Award Agreement. In such case, the payout will be based on the weighted
average payout for each relevant business group, weighted for the time spent
employed within each business group during the Bridge Award Performance Period.
Actual results may be adjusted at the sole discretion of the Committee as it
deems appropriate to, among other things, reflect the performance of the
business group and not distort the calculation of the Bridge Award.

 

  If your business entity is merged with another entity within News Corp or is
sold outside of News Corp, the Committee may, in its sole discretion, make such
adjustments to your Bridge Award as it deems appropriate. All determinations
that the Committee makes shall be conclusive and binding on all persons for all
purposes. The Committee need not treat all Bridge Awards in the same manner.

 

Leaves of Absence

For purposes of this Bridge Award Agreement, your Service does not terminate
when you go on a bona fide employee leave of absence that was approved by News
Corp or an Affiliate in writing, if the terms of the leave provide for continued
Service crediting, or when continued Service crediting is required by applicable
law. However, your Service will be treated as terminating three months after you
went on employee leave, unless your right to return to active work is guaranteed
by law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.

 

3



--------------------------------------------------------------------------------

  The Committee shall determine, in its sole discretion, which leaves shall
count for this purpose, and when your Service terminates for all purposes under
the News Corp LTIP.

 

No Vested Right In Future Awards

Participant acknowledges and agrees by receiving this Bridge Award Agreement
that the eligibility to receive Bridge Awards under this Bridge Award Agreement
is made on a fully discretionary basis by the Committee and that this Bridge
Award Agreement does not lead to a vested right to receive any NWSA Shares, any
additional Bridge Awards or other equity incentive awards in the future.

 

  Further, the Bridge Award set forth in this Bridge Award Agreement constitutes
a non-recurring benefit and the terms of this Bridge Award Agreement are only
applicable to the Bridge Award distributed pursuant to this Bridge Award
Agreement.

 

Employment Agreements

This Bridge Award Agreement shall not be applied or interpreted in a manner
which would decrease the rights held by, or the payments owing to, you under any
employment agreement with News Corp and, if there is any conflict between the
terms of such employment agreement and the terms hereof, the employment
agreement shall control.

 

Confidentiality

You acknowledge that you have read and understand News Corp’s policies on
confidentiality as set forth in the News Corporation Standards of Business
Conduct and the News Corporation Insider Trading and Confidentiality Policy
(collectively, the “Confidentiality Policies”) and hereby agree that during the
course of your employment with News Corp and any time after your employment with
News Corp is terminated, you will continue to abide by the terms of the
Confidentiality Policies, including with respect to any materials or information
you receive in connection with your Bridge Award.

 

Retention and Other Rights

This Bridge Award Agreement does not give you the right to be retained or
employed by News Corp or any Affiliate in any capacity for any given period or
upon any specific terms of employment.

 

  You waive any and all rights to compensation or damages for the termination of
your office or employment with News Corp or any Affiliate for any reason
(including unlawful termination of employment) insofar as those rights arise
from you ceasing to have rights in relation to this Bridge Award as a result of
that termination or from the loss or diminution in value of such rights.

 

Stockholder Rights

You, your estate or heirs, do not have any of the rights of a stockholder of
News Corp, including, without limitation, the right to vote or receive dividends
declared or paid on the NWSA Shares, unless and until any Bridge Awards Units
are converted into NWSA Shares and a certificate for such NWSA Shares has been
issued or an appropriate book entry has been made.

 

Bridge Award Transferability

Your Bridge Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, whether by operation of law or otherwise, nor may
your Bridge Awards be made subject to execution, attachment or similar process.

 

4



--------------------------------------------------------------------------------

Applicable Law and Forum

This Bridge Award Agreement will be interpreted and enforced under the laws of
the State of New York, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Bridge Award Agreement to the substantive law of another jurisdiction.

 

  By accepting this Bridge Award, you expressly consent to the exclusive
jurisdiction of the federal and state courts serving New York, New York for all
lawsuits and actions arising out of or relating to this Bridge Award Agreement,
and you expressly waive any defense that such courts lack personal jurisdiction
over you. All such lawsuits and actions shall be tried in the federal or state
courts serving New York, New York to the exclusion of all other courts.

 

Severability

In the event that any provision of this Bridge Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Bridge Award Agreement, and this Bridge Award
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included.

 

Data Privacy

News Corp may collect, hold, use and process personal data about you in order to
administer the News Corp LTIP. Such data includes, but is not limited to, the
information provided in this Bridge Award Agreement and any changes thereto,
other appropriate personal and financial data about you, such as your tax
identification number, equity grant number, home address, business address and
other contact information, payroll information and any other information that
might be deemed appropriate by News Corp to facilitate the administration of the
News Corp LTIP.

 

  By accepting this Bridge Award, you freely give unambiguous consent to News
Corp to collect, hold, use and process any such personal data for the purpose of
administering the News Corp LTIP. You also freely give unambiguous consent to
News Corp and other outside persons or entities designated by News Corp to
transfer any such personal data within and outside the country in which you work
or are employed, including, with respect to non-United States resident
participants, to the United States, a jurisdiction that may not offer data
protections considered adequate in your home country, in order to administer the
News Corp LTIP. Such personal data shall be treated consistent with the data
privacy policies of News Corp.

 

Consent to Electronic Delivery

News Corp may choose to deliver certain statutory materials relating to the News
Corp LTIP in electronic form. By accepting this Bridge Award, you agree that
News Corp may deliver the News Corp LTIP, the News Corp LTIP prospectus and News
Corp’s annual report to you in an electronic format. If, at any time, you would
prefer to receive paper copies of these documents, as you are entitled to
receive, News Corp would be pleased to provide paper copies. Please contact News
Corporation Equity Plan Administration, 1211 Avenue of the Americas, New York,
NY 10036 Attn: Equity Plan Administration or send an email to
EquityPlansGroup@newscorp.com to request paper copies of these documents.

 

5



--------------------------------------------------------------------------------

News Corp LTIP Materials

Copies of the News Corp LTIP, the News Corp LTIP prospectus and Annual Report
are available on the News Corp LTIP EquityNet intranet website at
https://equitynet.newscorp.com.

 

6